                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :   CIVIL ACTION NO. 1:17-CV-2140
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
CHRISTOPHER J. PEIFFER a/k/a              :
CHRISTOPHER PEIFFER a/k/a                 :
CHRISTOPHE PEIFFER, and                   :
JOYEL M. PEIFFER a/k/a JOYEL              :
PEIFFER,                                  :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 22nd day of August, 2019, upon consideration of plaintiff’s

motion which states that notice has been given to all lien holders of record and

potential lien holders and no objection has been made to the sale within the thirty

(30) day period, it is hereby ORDERED that:

      1.     The public sale held on June 27, 2019, is hereby confirmed and the
             interests of all lien holders are divested.

      2.     Any objections which potential lien holders, S. Dawn Keefer, Scott L.
             and Jennifer E. Snyder, and David Spink, may have raised prior to
             confirmation of sale are therefore waived and the interest of S. Dawn
             Keefer, Scott L. and Jennifer E. Snyder, and David Spink, and their
             successors and assigns, in the Property is divested. S. Dawn Keefer,
             Scott L. and Jennifer E. Snyder, and David Spink, and their successors
             and assigns, are deemed to have received notice of the Marshal’s Sale
             in accordance with Pa.R.C.P. 3129.1 et seq.

      3.     The Marshal is directed to execute and deliver to Cash Now LLC, their
             successors and assigns (“Purchaser”), a good and sufficient deed,
             conveying all the right, title and interest of CHRISTOPHER J.
             PEIFFER a/k/a CHRISTOPHER PEIFFER a/k/a CHRISTOPHE
             PEIFFER and JOYEL M. PEIFFER a/k/a JOYEL PEIFFER in and to
             the premises sold located at 1555 Detters Mill Road, Dover, PA 17315-
             2812.
4.   The Deed shall be recorded by the Purchaser within thirty (30) days of
     its delivery to the Purchaser by the Marshal. The Purchaser is solely
     responsible for payment of all recording charges and expenses.

5.   Jurisdiction is retained for such further orders or decrees as may be
     necessary.



                                  /S/ CHRISTOPHER C. CONNER
                                  Christopher C. Conner, Chief Judge
                                  United States District Court
                                  Middle District of Pennsylvania
